Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 9, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144652 & (17)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 144652
                                                                    COA: 308516
                                                                    Oakland CC: 2009-227243-FH
  BARRETT RAY SCHWARZLOSE,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the February 14, 2012 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 9, 2012                       _________________________________________
         p0309                                                                 Clerk